Citation Nr: 0429463	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	S. A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied an application to 
reopen claims for service connection for a respiratory 
disorder and for a bilateral foot disorder.  The veteran 
filed a notice of disagreement in April 2002, thereby 
initiating a timely appeal as to those denials.  In an April 
2002 statement of the case, the RO addressed the merits of 
the underlying claims for service connection.

Subsequently in a February 2003 decision, the Board found 
that the RO appeared to have reopened the claims and to have 
adjudicated the claims on the merits.  In the February 2003 
decision the Board concurred that the veteran had submitted 
new and material evidence.  In that decision, the Board 
denied the veteran's claims for service connection for a 
bilateral foot disorder and for a respiratory disorder, both 
on the merits.

The veteran appealed the February 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, while this case was pending at the Court, the 
Secretary filed a Motion requesting that the Court partially 
vacate the Board's February 2003 decision, but requesting 
that the February 2003 Board decision not be vacated to the 
extent that it reopened the veteran's claims for service 
connection for a bilateral foot disorder and a respiratory 
disorder.  In October 2003, the Court issued an Order which 
(1) vacated the January 2003 Board decision for the part 
which denied service connection for a bilateral foot disorder 
and a respiratory disorder; and (2) remanded the matter for 
readjudication consistent with the July 2003 Motion.

In March 2004, the Board remanded the case to the RO for 
further development consistent with the motion.   

The issues of entitlement to service connection for (1) a 
bilateral foot condition and (2) respiratory condition, are 
addressed in the decision below.  The bilateral foot 
condition claim is addressed below with respect to diagnosed 
bilateral hammertoes of the feet, congenital.  To the extent 
that the claim involves peripheral vascular disease of the 
feet, this is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required except as indicated and addressed in the Remand.

2.  Bilateral hammertoes of the feet clearly and unmistakably 
preexisted service.

3.  Clear and unmistakable evidence establishes that 
bilateral hammertoes did not increase in severity during 
service; no superimposed disability had its onset during 
service. 

4.  A chest deformity was note at service entrance.

5.  The chest deformity did not increase in severity during 
service.

6.  Chronic obstructive pulmonary disease (COPD), first 
diagnosed many years after service, is not of service origin 
or related to any incident in service. 


CONCLUSIONS OF LAW

1.  Preexisting bilateral hammertoes were not incurred during 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1153, 5103, 5103A, 5017, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 4.9 (2004).

2.  Preexisting chest deformity was not incurred during or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2004).

3.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in February 2002, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  He also has been 
afforded pertinent examinations.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.  Even 
though part of the notice, that provided in the SOC and 
SSOC's, was after the adjudication appealed, the timing of 
the notice did not prejudice the claim in any way because it 
was re-adjudicated subsequently by the RO on the merits of 
the claim alone without regard to finality of prior 
decisions.

II.  Background

The veteran's service medical records show that at the 
November 1942 induction examination, the feet and lungs were 
listed as being normal; however, a chest deformity due to 
accident was noted.  A couple of weeks after entrance into 
service, he was hospitalized from December 1942 to January 
1943 for pneumonia, acute tonsillitis, and psychoneurosis.  
He reported that he had been having pain in the lungs for the 
past 3 years, and history included pneumonia and a chest 
injury before service.  The service records show the 
veteran's acute respiratory problems resolved, and he was 
returned to duty.  In March-April 1943, he was hospitalized 
for about a week for treatment of an episode of acute 
catarrhal nasopharyngitis; the condition resolved, and he was 
returned to duty.  He was treated in August 1943 for 
cellulitis of the left heel; the condition was cured, and he 
was returned to duty.  A September 1943 examination report 
noted bilateral hallux valgus, deformity of the chest from 
childhood injury, and congenital ichthyosis; all of these 
conditions were said to have existed prior to service and had 
not been aggravated by service.

VA medical records show that he was hospitalized in July 1947 
for pain in the feet and ankles and for tonsillitis; he 
reported that his troubles had started in service as a result 
of an attack of pneumonia.  He had bilateral pes cavus, a 
depression of the left anterior chest due to old injury, and 
acute pharyngitis.  He reported that he had had pain and 
swelling in his feet after a 31-mile march, for which he had 
been taken off duty for several weeks during service.  He was 
also treated for acute pharyngitis, which improved rapidly 
with sulfa treatments.

In January 1949, a private doctor stated that the veteran had 
possible pulmonary tuberculosis, congenital deformity of the 
chest, hallux valgus, and hypochondriacal psychoneurosis.

The veteran was hospitalized in March 1949 with a virus 
infection.  He was first thought to have tuberculosis, but 
then it was suspected that he may have had viral pneumonitis.  
A definitive diagnosis could not be made because the veteran 
was unwilling to stay in the hospital.

A June 1951 X-ray showed lung fields were essentially within 
normal limits, with quite minimal increased density in both 
apices.

A January 1952 report from a private doctor noted that the 
veteran had a congenital deformity of the feet, and that he 
had a chest deformity from being kicked in the chest by a 
mule as a child.

During a June 1952 VA examination, a congenital deformity of 
the feet was noted.  A patch of chronic dermatophytosis was 
seen on the left heel.  There was no demonstrable pulmonary 
pathology.  The veteran had marked pes cavus of the feet with 
moderate hallux valgus bilaterally and small calluses on all 
toes.

According to a private doctor's July 1952 examination report, 
the veteran had a slight concavity of the lower part of the 
chest, more marked on the left.  The veteran reported that he 
had received an injury to the chest in childhood and had been 
bothered by chest pain since then.

A private doctor wrote in July 1957 that the veteran had a 
deformity of the left thoracic cage and a congenital 
deformity of the toes.

During a March 1958 VA examination, the examiner noted that 
the veteran had been injured by a horse as a child, resulting 
in caved ribs on the left side.  He also complained of foot 
pain.  A concavity of the ribs was found and described as 
having been sustained in childhood and as being not 
symptomatic.  There was moderate hyperextension of the 
proximal interphalangeal joints of all toes except the great 
toe, and there was rather mild bilateral hallux valgus.  The 
veteran appeared to bear his weight on the heads of the 
metatarsal bones, and he complained of tenderness in this 
area, with some callous formation throughout the transverse 
area on each side.

In a July 1963 certificate, a private doctor noted that the 
veteran had had deformity of the feet most of his life, but 
that it was getting worse.

During a December 1963 VA examination, the veteran complained 
of knee arthritis and stated that his feet were becoming 
worse in the past 6 or 8 months.  He also described having 
had a thoracic cage deformity since birth and having been 
injured by a horse.  He walked with obvious difficulty.  
Examination showed bilateral pes cavus with mild hallux 
valgus bilateral, with some hammer toe involvement of the 
2nd, 3rd, and 4th toes of both feet with hyperextension of 
the proximal phalanges of the toes; the diagnosis was mild 
pectus excavatum.

During a February 1966 VA hospitalization after a lumbar 
laminectomy, the veteran was noted as having a history of 
frequent discomfort in the feet, especially when standing or 
walking for prolonged periods, with a diagnosis of bilateral 
pes cavus.

During a December 1969 consultation, the veteran's main 
complaint involved his feet, where he had bilateral 
metatarsalgia and pain, with hammer toes.

According to a January 1970 certificate from a private 
doctor, the veteran had had shortness of breath for 6 months, 
with a burning and throbbing sensation beneath the upper 
sternum.  The diagnosis was pulmonary fibrosis and emphysema.

During a VA examination in April 1970, diagnoses included 
pulmonary fibrosis, emphysema, and pes cavus.  On a June 1970 
addendum, he also was diagnosed with pleuritis, base of the 
right lung associated with pectus excavatum; and fibrotic 
scarring and emphysematous changes of the apices of the 
lungs, cause unknown, aggravated by smoking.

In a March 2001 letter the veteran wrote that he had been the 
only soldier to complete a 31-mile full-field pack hike with 
sore feet; he stated that after the hike, he could hardly 
walk.

An October 2001 report from a private doctor noted that he 
first saw the veteran in March 2001.  Diagnoses included 
peripheral vascular disease of the feet and legs; frostbite 
of the skin, vascular, peripheral nerve disease; and 
hammertoe-pan toe, osteoarthritis, feet bilaterally.  The 
doctor noted that diagnoses of poor circulation, trench foot, 
frostbite of the feet and legs bilaterally were World War II-
related, believed to be due to service time.

A private doctor wrote in a November 2001 report that he had 
first seen the veteran in July 2001, and that the veteran had 
chronic dyspnea.  Diagnoses were pectus excavatum, 
restrictive lung disease, and obstructive lung disease.  The 
doctor stated that it was possible that service time had 
worsened his condition but that he could not state with 
certainty.  The doctor related that, according to the 
veteran, he had been hospitalized with pneumonia in service, 
and it was said this could have scarred his lungs.

The veteran's children wrote in January 2002 that they knew 
of a letter written by a general stating that the veteran had 
completed a 31-mile hike in full field pack in spite of sore 
feet; they stated that the letter had been destroyed in a 
house fire.

In an April 2002 letter, a private doctor of podiatry related 
the veteran's own account of having been born with contracted 
digits (toes) and high arches that the veteran asserted were 
aggravated during service. The doctor diagnosed hammertoe 
deformity since birth, posterior tibial tendinitis for the 
last 2 years, and onychomycosis for the last 60 years.

The report of a May 2004 VA respiratory examination shows 
that the veteran reported that he smoked one pack of 
cigarettes per day for 55 years but quit smoking 12 years 
ago.  He reported that he was diagnosed with emphysema a 
couple of years ago.  He reported having a chronic cough.  He 
had no history of hemoptysis.  He reported having shortness 
of breath.  He was able to walk approximately 300 yards 
before he is short of breath.  He stated that he had 
pneumonia in 1942 or 1943 while in service and was 
hospitalized for 31 days.  He reported that he had no history 
of TB or asthma.  He was using albuterol per nebulization 
three times a day.  Twice a week he would use an extra dose 
of albuterol at night.  He believed that his current lung 
problems were due to the pneumonia while in service.  Chest 
X-ray examination revealed that both lungs were free of 
active disease.  

After examination, the report contains a diagnosis of COPD 
(chronic obstructive pulmonary disease) secondary to his 
smoking history.  The examiner concluded with remarks as 
follows.  The claims file was reviewed.  The veteran had left 
lower lobe pneumonia in service and was hospitalized December 
1942 to January 1943.  His chest X-ray of December 30, 1942 
showed complete resolution and regression of the pneumonic 
process in the left lower lobe.  There is no evidence of 
chronic disability related to that episode of pneumonia.  The 
veteran's current chest X-ray shows the lungs to be free of 
active disease.  He has a long smoking history which is well 
established as a cause of COPD.  His left lower lobe (lung) 
pneumonia in 1942 did not cause his COPD.

The report of a May 2004 VA examination of the feet shows 
that the examiner reviewed the claims file, and based on that 
review and the history provided by the veteran, the examiner 
noted that the veteran had a bilateral foot condition on 
entering service which basically consisted of hammertoes; and 
that during basic training the veteran had to march 31 miles 
with a pack on his back, which caused increased pain within 
his feet.  The examiner noted that during service, the 
veteran had to be put on profile because of that condition 
and was not required to continue to do a long march.  The 
veteran complained that after service he continued to have 
pain in his feet with ambulation, and that he could not 
tolerate walking bare-foot secondary to the pain in his feet.  
He cannot wear tennis shoes secondary to pain in the feet and 
can only wear hard sole shoes.  He complained that the pain 
was primarily in the MP joints of both feet as well as of the 
medial aspect of the mid foot bilaterally.  The veteran used 
a cane for ambulation to help with balance.  After 
examination, the report contains an impression of (1) 
bilateral hammertoes of the feet, congenital; and (2) 
peripheral vascular disease.  

The report concludes with the following discussion.  The 
veteran's constant complaint with pain in his feet is related 
to the morphology of his feet and he tends to bear weight on 
the balls of the feet more predominantly secondary to his 
congenital hammertoe deformity.  The presence of calluses 
also substantiates the weight bearing abnormality.  The fact 
that he had pain while in service with an extended hike could 
only be expected under the given conditions, and subsequent 
recurrent pain with extended standing and walking also would 
be again related to the morphological changes in his foot 
which were congenital.  Review of earlier examination 
indicates the similar finding over the course of the last 
four years.  It would be my opinion that the patient's in 
service complaint of pain while marching as well as his 
subsequent pain with extended standing or walking are all 
related to the morphological changes in his foot which were 
related to congenital abnormalities.  I see no evidence to 
indicate that the episode of a 31-mile march while in the 
service contributed an increase in pathology that would have 
made the condition more severe subsequent to the service than 
it would have been under natural progression.
  
III.  Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2003).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service 
connected.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

38 C.F.R. § 3.304(b) provides that the presumption of 
soundness in 38 U.S.C.A. § 1111 may be rebutted by proof of 
preexistence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The Court of Appeals for Veterans Claims, in Cotant 
v. Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies. In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be." Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.
 
A.  Bilateral Foot Condition - Bilateral Hammertoes of the 
Feet, Congenital

The Board finds that service connection for a bilateral foot 
condition, diagnosed as bilateral hammertoes of the feet, 
congenital, is not warranted.  As discussed above, the 
veteran maintains that his current bilateral foot condition 
was caused by an incident in service when he participated in 
a 31 mile march.  Most recently, the veteran has been 
diagnosed with bilateral hammertoes of the feet, congenital; 
and peripheral vascular disease.  His claim, as it pertains 
to peripheral vascular disease of the feet, is addressed in 
the Remand below.

Although the veteran's feet were evaluated as normal at his 
November 1942 induction examination, the report of a later 
examination in September 1943 noted  findings of bilateral 
hallux valgus, bilateral, mild, cause undetermined, which was 
existing prior to service.  

Subsequent to service, medical records record that the 
veteran's bilateral foot condition has been described as a 
congenital deformity of the feet and diagnosed variously to 
include bilateral pes cavus, bilateral hallux valgus, and 
hammertoe.  
The overall evidence clearly and unmistakably establishes 
that the veteran's presently diagnosed condition, bilateral 
hammertoes of the feet, existed prior to service.  This 
determination is supported by several competent medical 
opinions presented post-service, including that of the VA 
examiner in May 2004 who noted that the veteran had a 
bilateral foot condition on entering service which basically 
consisted of hammertoes.

Based upon a review of all the evidence of record, the 
preexistence of that foot condition is established by clear 
and unmistakable evidence, and the presumption of soundness 
at entry has been rebutted.  Moreover, the only probative 
medical opinion on the specific question of aggravation is 
against the claim, explaining that the pain on the long march 
was to be expected, but that the pathology of the underlying 
condition was unaffected.

The veteran's bilateral foot condition has most recently been 
diagnosed as bilateral hammertoes of the feet, congenital, as 
reflected in the May 2004 VA examination report.  While a 
congenital condition cannot be service-connected, 
superimposed disease or injury may occur in service 
warranting service connection for the resulting disability.

A congenital foot condition is shown to have existed prior to 
service.  However, it does not appear that any alleged injury 
occurred during service, including during a 31 mile march 
during basic training, giving rise to a superimposed foot 
disorder as essentially claimed by the veteran.  Service 
medical records during service are negative for reference to 
complaints or treatment for a foot disorder other than 
treatment for cellulitis of the left heel, which was then 
cured; and the September 1943 examination report noting 
bilateral hallux valgus, existing prior to service.  

The May 2004 report of VA examination of the feet shows that 
the examiner reviewed the claims file.  Based on that review, 
the veteran's reported history, and examination, the examiner 
opined that the veteran had a bilateral foot condition on 
entering service which basically consisted of hammertoes.  
The examiner noted that during basic training the veteran had 
to march 31 miles with a pack on his back, which caused 
increased pain within his feet.  The examiner noted that the 
veteran complained that after service he continued to have 
pain in his feet with ambulation, and that he could not 
tolerate walking bare-foot secondary to the pain in his feet.  

After review of the claims file and examination, the examiner 
diagnosed bilateral hammertoes of the feet, congenital, and 
concluded with an opinion that there was no evidence to 
indicate that the episode of a 31-mile march in service 
contributed to an increase in pathology that would have made 
the condition more severe subsequent to the service than what 
would have been under a natural progression.

A private opinion was provided in a report of October 2001, 
which supports the veteran's claim that a foot and leg 
condition was due to service.  However, that doctor indicated 
that he had first seen the veteran in March 2001 and his 
opinion appears to be based only on a history reported by the 
veteran.  A diagnosis based solely on a history as related by 
the veteran, as it relates any current bilateral foot 
condition to service, constitutes no more than a 
transcription of a lay history, and therefore is not thereby 
transformed into competent medical evidence of a relationship 
between service and the claimed disorder.  See Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown 8 Vet. 
App. 406 (1995).  Further, a medical opinion based on an 
inaccurate factual premise is not probative. Reonal.  There 
is no evidence that this opinion was made based on the 
complete history, contained in the claims file, of the 
veteran's bilateral foot condition.  Indeed, the predicate 
history is not disclosed, and it is not clear that the 
opinion refers to the foot deformity rather than peripheral 
vascular disease and residuals of frostbite and trench foot.

The veteran and his children have essentially asserted that 
the veteran's bilateral foot condition was aggravated during 
military service by a 31-mile hike.  However, as they have 
not been demonstrated to be medical experts, these statements 
regarding matters of medical diagnosis, causation, and 
etiology are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the Board's decision must be based upon competent 
medical evidence.  In this case, however, there is no 
competent medical evidence to establish that the veteran's 
bilateral foot condition was caused or worsened by service, 
or that injury superimposed on a congenital defect occurred 
in service warranting service connection for resulting 
disability.  The hammertoe deformity was not mentioned in the 
record until long after service.  This supports the finding 
of no aggravation..  As such, the criteria for a grant of 
service connection for a bilateral foot condition have not 
been met.  See 38 C.F.R. §§ 3.303, 3.310.

Based upon a careful and considered review of the evidence, 
the Board finds that the evidence clearly and unmistakably 
shows that the bilateral foot condition diagnosed as 
bilateral hammertoes of the feet, congenital, existed prior 
to service and was not aggravated therein.  Under these 
circumstances, the Board must conclude that the claim for 
service connection for a bilateral foot condition, diagnosed 
as bilateral hammertoes of the feet, congenital, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence is clearly and unmistakably 
against this claim, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107 (West 2002).

B.  Respiratory Disorder

The Board finds that service connection for a respiratory 
disorder is not warranted. The veteran is claiming that his 
current lung problems were due to the pneumonia he had in 
service.  Most recently, he has been diagnosed with COPD 
secondary to his smoking history.  

The veteran's service and post-service medical records 
indicate that he had a chest deformity on entering service, 
which has been described as both a congenital deformity of 
the chest and as due to an injury preexisting service.  As 
the condition was noted at service entrance, the presumption 
of soundness does not arise. 

There is no evidence showing that the veteran's preexisting 
chest deformity manifested an increase in disability during 
service, or that there was superimposed injury or disease 
resulting in additional disability to the chest deformity.  
Although the veteran had an acute episode of pneumonia in 
service, there is no evidence that this resulted in 
additional disability of the chest deformity.

With respect to the currently diagnosed respiratory disorder, 
COPD, based on the evidence before the Board, the Board finds 
that service connection is not warranted. The veteran's 
service medical records show that he had an acute case of 
pneumonia in service which resolved.  While the evidence 
clearly shows the veteran has been diagnosed as having COPD, 
the evidence fails to demonstrate an inservice occurrence of 
COPD, or evidence of a nexus between the current disability 
and the inservice episode of pneumonia.

Subsequent to the veteran's service separation, the medical 
record is negative for any diagnosis of or treatment for a 
respiratory disorder until January 1949, more than five years 
after service.  In January 1949, a treatment provider opined 
that the veteran had possible pulmonary tuberculosis, and in 
March 1949 a treatment provider believed that the veteran had 
viral pneumonitis.  However, a definitive diagnosis was not 
made because the veteran left the hospital prematurely.  In 
June 1951, X-ray examination showed that lung fields were 
essentially within normal limits.  

The first definitive diagnosis of a respiratory disorder is 
contained in a January 1970 certificate, almost three decades 
after service.  In that certificate, the private doctor noted 
that the veteran had had shortness of breath for six months.  
The diagnosis at that time was pulmonary fibrosis and 
emphysema. 

The Board notes that the May 2004 VA examination contains a 
specific opinion that there was no evidence of chronic 
disability related to the inservice episode of pneumonia; 
that the veteran had a long smoking history which is well 
established as a cause of COPD; and that the veteran's left 
lower lobe (lung) pneumonia in 1942 did not cause the 
veteran's COPD.  The record indicates that the examiner 
reviewed the claims file and considered the competent medical 
evidence contained therein with respect to service medical 
records and medical records since service.  The Board finds 
the opinion to be well-reasoned and based on the medical 
history of record.

The Board has considered the November 2001 opinion by a 
private physician that it was possible that service time had 
worsened the veteran's condition but he could not state with 
certainty.  However, medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Further, 
the Board may consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The 
record shows that that physician only first saw the veteran 
in July 2001, and does not show that the November 2001 
opinion was based on a review of the veteran's medical 
history contained in the claims files.  

The veteran has alleged that his respiratory disorder was due 
to pneumonia he had during military service.  However, as he 
has not been demonstrated to be a medical expert, his 
statements regarding matters of medical diagnosis, causation, 
and etiology are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based upon a careful and considered review of the evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
respiratory disorder.  Under these circumstances, the Board 
must conclude that the claim for service connection for a 
respiratory disorder, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Because the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a bilateral foot 
condition, diagnosed as bilateral hammertoes, is denied.

Entitlement to service connection for a respiratory condition 
is denied.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review with 
respect to the claim for service connection for a bilateral 
foot disorder.  Clinical evidence shows that the veteran has 
a current bilateral foot disorder of bilateral hammertoes of 
the feet, congenital.  Entitlement to service connection for 
that is addressed in the decision above.  As reflected in the 
report of a May 2004 VA examination, the veteran is also 
diagnosed with peripheral vascular disease.  The examiner did 
not offer an opinion as to whether a nexus existed between 
that disease and service.  An earlier report of October 2001 
from a private doctor diagnosed peripheral vascular disease 
of the feet and legs and provided an opinion linking that 
disease to service.  However, the record does not show that 
that doctor reviewed the claims file prior to making that 
opinion.  

Therefore, to confirm whether the veteran has a peripheral 
vascular disease of the feet linked, by medical evidence, to 
service, a remand is necessary to obtain a medical opinion on 
this question, to include examination if deemed necessary by 
the examiner.  

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  With respect to peripheral vascular 
disease of the feet, the veteran should 
be asked to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 C.F.R. § 3.159(b).  

2.  The RO must send the claims folder 
for review to the examiner who examined 
the veteran in May 2004, if available, or 
otherwise to an appropriate examiner, in 
order to obtain an opinion with respect 
to the presence and etiology of any 
peripheral vascular disease of the feet.  
The examiner should note in the 
examination report, or in an addendum, 
that the claims folder was reviewed.  
After reviewing the claims folder, and if 
deemed necessary by the examiner, 
conducting an examination including all 
indicated tests, the examiner should 
express an opinion as to the following: 
if peripheral vascular disease of the 
feet is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of (caused or increased by) 
disease or injury in service?

The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact 
should be so indicated in the examination 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claim on 
appeal regarding the claim for service 
connection for a bilateral foot disorder.  
If a benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
August 2004 SSOC, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



